The judgment is affirmed on the opinion of the able President Judge of the court below.
We add, because the question was argued before us, although apparently not in the court below, that the burden of proof to show good title to the office, quo warranto proceedings having been instituted by the Commonwealth, was upon respondent: 11 Standard Penna. Practice 294; 51 C. J. 355. See also Com. v.Commercial Bank, 28 Pa. 383. The burden is not met by producing a commission from the Governor or a certificate of election where the challenge is to some personal qualification of the respondent. *Page 73